I respectfully dissent from the majority Opinion and Award in the matter for the reasons stated in my dissent from the original Opinion and Award, filed on 3 June 1997. Specifically, I believe that the evidence presented to the Deputy Commissioner provided good and ample cause to find that plaintiff's claim was not credible.
It is also noted that my dissent from the original Opinion and Award was based, in part, upon the majority's failure to provide findings of fact to support its reversal of the Deputy Commissioner's findings regarding credibility as required at that time by the Court of Appeals' ruling in Sanders v. BroyhillFurniture Industries, 124 N.C. App. 637, 478 S.E.2d 233,disc. review denied, 346 N.C. 180, 486 S.E.2d 208
(1997). The Court of Appeals reversed the majority's ruling in this case for that very reason. Although Sanders was ultimately reversed by the Supreme Court in Adams v. AVXCorp., 349 N.C. 676, ___ S.E.2d ___ 1998, that opinion was not filed until 31 December 1998, fully six months after this case had been remanded to the Commission by the Court of Appeals. Had this case been addressed by the Commission in a timely manner, the ruling in Adams would not have applied, and the majority would have been required to support its reversal of the Deputy Commissioner.
This the 20th day of May, 1999.
                                  S/_____________ DIANNE C. SELLERS COMMISSIONER